 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 6
       SHANNON LEE REDLE,
 7                                                           No. 3:19-cv-05962-RBL-JRC
 8
                                     Petitioner,
 9            v.                                             ORDER ADOPTING REPORT AND
                                                             RECOMMENDATION
10     JEFFREY A UTTECHT,
11                                   Respondent.
12

13

14          THIS MATTER is before the Court on Magistrate Judge Creatura’s Report and
15
     Recommendation [Dkt. # 10], recommending denial of Petitioner Redle’s §2254 habeas petition,
16
     and dismissal with prejudice. Redle has not objected.
17
            (1)    The Report and Recommendation is ADOPTED;
18
            (2)    Redle’s §2254 habeas petition is DISMISSED with prejudice;
19

20          (3)    For the reasons articulated in the R&R, the Court will NOT issue a Certificate of

21                 Appealability; and
22          (4)    Redle’s in forma pauperis status is REVOKED in the event of an appeal.
23

24

25

26


     ORDER - 1
 1          The Clerk is directed to send copies of this Order to Petitioner Redle, counsel for

 2   Respondent, and to the Hon. J. Richard Creatura.
 3   IT IS SO ORDERED.
 4

 5          DATED this 3rd day of March, 2020.

 6

 7

 8
                                                          A
                                                          Ronald B. Leighton
 9                                                        United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER - 2
